Citation Nr: 1734652	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-27 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims that his acquired psychiatric condition, including PTSD and depression, is related to his military service.  Specifically, with respect to PTSD, the Veteran contends that an in-service assault led to his PTSD. See December 2012 RO Hearing Testimony, p. 2; November 2009 Statement in Support of Claim.  In a March 2010 memorandum, the Joint Services Records Research Center (JSRRC) coordinator issued a formal finding regarding insufficient information to verify PTSD stressors.  However, the Veteran provided the approximate date of the assault (December 1971 or January 1972) as well as additional information on where he received medical treatment following the assault (likely a field hospital with military medical personnel). See December 2012 RO Hearing Testimony, p. 6.  Based on the Veteran's military personnel records, it appears that he was assigned to the U.S.S. Alywin for the relevant time period.  On remand, the AOJ must attempt to secure any treatment records pertaining to this incident.  If unable to do so, an updated formal finding should be issued.  

The Veteran should also be provided with another opportunity to provide any additional evidence, including from sources other than service records, that would be helpful in corroborating his claimed in-service personal assault stressor.  The AOJ should take appropriate action based on any response received.

The Veteran has not been afforded a VA examination in connection with the present claim.  VA treatment records from October 2007 and January 2008 show diagnoses of PTSD and the Veteran was also diagnosed with depression in May 2010. See May 2011 VA Treatment Records, pp. 1, 4, 11.  The Veteran has relayed his belief that his mental condition is the result of an incident that occurred in service.  Accordingly, the Board finds that the Veteran is entitled to a VA examination to identify whether any of the Veteran's current psychiatric conditions are etiologically related to his active duty service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repositories to obtain any of the Veteran's hospital treatment records from December 1971 to January 1972 in Puerto Rico.  All efforts to obtain these records should be documented.  If any records are unavailable, an updated formal finding should be issued and associated with the claims file.

2. Contact the Veteran to request that he provide any additional information, to include evidence from sources other than the Veteran's service records, that will aid in corroborating his claimed in-service stressor.  The AOJ should take appropriate action based on any response received.

3. Obtain all updated treatment records, to include any records from the Indianapolis VA Medical Center from September 2016 to the present, and associate them with the claims file or virtual record.

4. After the above actions have been completed, obtain a VA examination that addresses the nature and etiology of any acquired psychiatric condition, including PTSD and depression (under DSM-5 criteria).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should identify all acquired psychiatric conditions identified on examination.  For each identified psychiatric condition, excluding PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such condition was incurred in or aggravated by the Veteran's service.  

If the examiner finds that the Veteran suffers from PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is linked to his claimed in-service personal assault stressor.

A fully articulated medical rationale for any opinion expressed must be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

